Attachment to Advisory Action

	Applicants’ amendment filed on 3/18/20201 has been fully considered. The amendment has been entered. However, Applicants’ arguments are not found to be persuasive for the reasons set forth below.

As evidence of unexpected results, Applicants point to Paragraphs [0163] and [216] of the instant Specification.  Paragraph [0163] of the instant Specification discloses the following:
“[T]he tire of the present invention has low heat build-up and reduced rolling resistance, thus achieving lower fuel consumption of automobiles. Further, even the rubber composition highly filled with silica can have excellent low heat build-up, thus providing a fuel-efficient tire with high kinematic performance”.
Paragraph [216] of the instant Specification discloses the following:
“[T]he rubber composition of the present invention, which contains a tetrazine compound (1), has enhanced dispersibility of inorganic fillers (e.g., silica) and/or carbon black, and has excellent low heat build-up. The rubber composition of the > present invention has excellent low heat build-up, even when no silane coupling agent is incorporated in the rubber composition. Accordingly, the rubber composition of the present invention can be used for various parts of various types of pneumatic tires for various vehicles, especially for tread, sidewall, bead area, belt, carcass, and shoulder portions of pneumatic radial tires.”
	While these sections of the instant Specification disclose that the rubber composition of the present invention has good heat build-up properties, resulting in low heat build-up and reduced 

As evidence of unexpected results, Applicants point to JP 2019-026773A, JP 2011-148956A, JP 2010-084059, and US 2012/0225973 and argue that these patent documents were filed by tire or tire-related companies and in these documents, the evaluation of low heat build-up is performed with the tan  parameter and one of ordinary skill in the art would understand that low heat build-up can be evaluated according to the value of tan . However, while heat build-up can be evaluated based on the tan , it is unclear how these documents support Applicants’ arguments of unexpected results of the claimed method given that these documents do not disclose rubber composition comprising the recited tetrazine compound.

As further evidence of unexpected Applicants point to Paragraphs [0214]-[0215] of the instant Specification which are drawn to Inventive Examples 1-133. However, Applicants arguments are not found to be persuasive for the reasons set forth below.

Firstly, it is noted that of these examples, Inventive Examples 62-129 are drawn to SBR modified by a tetrazine compound and therefore appear to be outside the scope of the present claims given that the claims require a rubber 

Furthermore, it is noted that the comparative examples in the instant Specification are identical to the inventive examples, the only difference being the absence of claimed tetrazine compound in the comparative examples. Thus, the comparison between the inventive and comparative examples is a proper side-by-side comparison. However, it is noted that Inventive Examples 1-61 and 130-133 are not commensurate in scope with the scope of the present claims for at least the reasons set forth below.

The inventive examples utilize specific tetrazine compounds, i.e. compounds 51-59, while the claim 1 recites a tetrazine compound given by Formula (1), where X1 and X2 are the same of different and are H, an alkyl, alkylthio, aralkyl, aryl, arylthio or amino group, which may have one or substituents or a salt thereof. Accordingly, the claims encompass an innumerable number of tetrazine compounds which may be substituted with any and all types of substituents. Given the few number of tetrazine compounds exemplified in the inventive examples and given the breadth of the tetrazine compounds encompassed by the present claims, it is unclear if the results obtained for the claimed method are indicative of all tetrazine compounds or only for the particular tetrazine compounds exemplified in the inventive examples. 
Furthermore, it is noted that while the present claims require the presence of a tetrazine compound, the claims are open to any amount of the tetrazine compound. That is, the claims encompass any and all amounts of the tetrazine compound. The inventive examples utilize specific amounts of the tetrazine compound, i.e. 0.5 to 1 phr. Accordingly, it is unclear if the obtained results are indicative of all amounts of the tetrazine compound encompassed by the claims, or only for the particular amounts exemplified in the examples. 


/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767